Case 2:20-cv-00055-LGW-BWC Document 10 Filed 10/14/20 Page 1 of 2




                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By mgarcia at 9:46 am, Oct 14, 2020
Case 2:20-cv-00055-LGW-BWC Document 10 Filed 10/14/20 Page 2 of 2
